Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160566(27)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  TIA CORPORATION,                                                                                      Richard H. Bernstein
           Plaintiff-Appellee,                                                                          Elizabeth T. Clement
                                                                     SC: 160566                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 348696
                                                                     Calhoun CC: 2017-000014-CH
  PEACEWAYS and FREDERICK C. ROESTI,
             Defendants-Appellants.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before January 15, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 18, 2019

                                                                                Clerk